COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                                 NO.
2-10-148-CV
 
 
IN
RE JAMES CARLEY AND                                                               RELATORS
AAA TEXAS COUNTY
MUTUAL 
INSURANCE COMPANY
AS SUBROGEE FOR JAMES
CARLEY
                                                       ------------
                                           ORIGINAL PROCEEDING
                                                       ------------
                                      MEMORANDUM
OPINION[1]
                                                       ------------
The court has considered relators=
petition for writ of mandamus, the response of the real party in interest, and
relators=
reply and is of the opinion that relief should be denied.  Accordingly, relators=
petition for writ of mandamus is denied.
 
Relators shall pay all costs of this
original proceeding, for which let execution issue.
PER
CURIAM
 




 
PANEL: GARDNER and
MCCOY, JJ.
 
DELIVERED:  June 18, 2010




     [1]See
Tex. R. App. P. 47.4, 52.8(d).